 iIn the Matter of GENERAL CIGAR Co.,INC.andUNITED CIGARWORKERSLOCAL100,AFFILIATEDWITHFOOD, TOBACCO,AGRICULTURAL -AND AL-LIEDWORKERS UNION or AMERICA, CIOCase No. 4-R-1742.-Decided October 18, 1945Mudge, Stern, Williams di Tucker,byMr. Milton Black,of NewYork City, andMessrs.William G. Roth fussandElsner Krout,ofNew Brunswick, N. J., for the Company.Mr. Armand Ramirez,of NewYork City,for the CIO.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDORDERSTATEMENT Or TILE CASEUpon a petition duly filed by United Cigar Workers Local 105,affiliated with Food, Tobacco, Agricultural and Allied Workers Unionof America, CIO, herein called the CIO, alleging that'a question af-fecting commerce had arisen concerning the representation of em-ployees of General Cigar Co., Inc., New Brunswick, New Jersey,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Eugene Al.Purver, Trial Examiner.The hearing was held atNew Brunswick,New Jersey, on June 6, 1945. The Company and the CIO appearedand participated.All parties were afforded full opportunity to ,beheard, to examine and cross-examine witnesses, and to introduceevidence-bearing on the issues.The Trial 'Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, theBoard makesthe following:FINDINGS Or FACTI.THE-BUSINESS OF THE COMPANYGeneral,Cigar Co., Inc., is a New Yorkcorporationwith its prin-cipal offices located in NewYork City.The Companyis engaged inthe manufacture and sale of cigars. It operates factories in the States64 N. L.R. B., No. 54.300 GENERAL CIGAR CO., INC.301of New Jersey, Pennsylvania, Indiana, Kentucky, and Tennessee; itoperates warehouses in Connecticut, Massachusetts, New York, NewJersey, Pennsylvania, Ohio,Wisconsin, Puerto Rico, and Cuba ; itoperates sales offices in Illinois and California.The New BrunsNN ick,New Jersey, plant is the sole operation of the Company involved inthis proceeding.The.value of the ra\y tobacco-used at the New Bruns-wick plant in the^^year 1944 exceeded $250,000; all of which-caiiie to itfrom points outside the State of New Jersey. Cigars manufacturedat the New Brunswick plant during that year sold for more than$250,000, of which approximately 93 percent was shipped by it topoints outside the State of New Jersey.At the time of the hearing,more than 33 percent of the Company's product was manufacturedfor, the United States armed forces.The Company admits that it is engaged in commerce within themeaning of the National Labor, Relations Act, and ,we so find.II.TIIE ORGANIZATION INVOLVEDUnited Cigar Workers Local 105 of the Food, Tobacco, Agriculturaland Allied Workers Union of America, affiliated with the Congress ofIndustrial`, Organizations, is a labor organization admitting to mem-bership employees of the Company.III.TIIE'QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of the Company's inspectors, onthe ground that its inspectors are supervisory employees who cannotbe represented by the CIO because that organization presently rep-resents:the-Company's, production employees.'A statement`-of'a`Board agent, intiod`ii6ed' into`evidence"at'=tlie''hearing;.indicates'that the CIO represents the employees involved,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn a consent election held March 8, 1945,2 the CIO was chosen as theexclusive bargaining representative of the Company's production em-ployees, excluding, among others, by-consent of the parties, the Com-,pany's two inspectors.The CIO agreed to the exclusion of the inspec-tors in `order to='eahedite`}that'"election:The CIO now seeks to includesthe two inspectors in the production unit, or in-the alterative to rep-'The Field Examiner reported that the CIO submitted twos application-for-membershipcards,and that there are two employees in the unitsought.2Case No 4-R-1677. 302DECISIONSOF NATIONALLABOR RELATIONS BOARDresent them as a separate unit.The Company asserts that 'these in-,spectors are supervisory employees who ,cannot therefore be includedin the unit of production employees, and that they cannot be repre=,sented in a separate unit by'the CIO because it represents the pro-ductioii: employees.At the New Brunswick plant, each tobacco machine is tended by 4female employees : a filler feeder, 4-binder layer, and- a wrapper layer;who together perform the steps necessary to cigar production andobvious defects and takes approa machine examiner,;hochecks-for,priate' action, including patching cigars produced" at that machine,.and breaking. up cigars' which cannot 'be repaired.As the trays of,500 cigars' are filled, they, are'taken, marked with- the number of themachine which produced the cigars, to i1, :of the 2 inspectors involved:ing those to be sent back-to the machine'for'repair and those which are-rejected altogether. If the total number removed from a tray is small,the inspector usually reports this fact only"to the machine examiner,so that, she ,may, check the., machine i for. cleanliness' or- other, factorswhich influence quality or maycheck^ tlie, «-ork'of the womanv at her.necessary letion to correct the difficulty.When the trays leave then;spectors, they go to, t11e packing floor,,where; in the course-of packing,they are inspected by packers, sorters, tray examiners; and banders,olio remove any additiohal d'efectin',e and rejected cigars.No actioncan beta ken as a ,result of these inspections because the machine whichpr'od'uced the ciga s:is'not`determinaible at that stage.Prior''to 1938;-'inspect'ors and all employees above the `rank ofinspector were paid a salary,." Since that, year inspectors have beensupervisory continue to be paid a 'salary.All' the Company s produc- ,tion'and n4aintenance employees, except the women who work the cigarThe compensation of cigarmachine operators'is ba^sed'on their productivity; thus the pay of thegirls at any one machine is, influenced by the number of "rejects" andby the number of cigars'sent back for-repair by the inspector.Theirwhen, figured on an, hourly basis,' as that, of the'iinspectors.When",aiiinspector is absent, her' place is taken"either by a machine examiner,-,a-helper, or a forelady..;The. inspectors wear tans aprons which-they are required to'purcha'sefrom-the Company:..lAicompany witness testified that all the Com-pany's supervisory employees wear -tan aprons.The machine opera- GENERAL CIGAR CO., INC.303tors wear blue or green aprons. In former years,' when the Companyheld supervisors' meetings, inspectors were invited to attend.Inspectors have no power to recommend hire, discharge, promotion,demotion, discipline, or change in status of other employees.Theyhave never-been asked, by a foreman to give their,opinion of the workof any machine operator. ,It is clearly, their duty only to-inspect.thecigars,' remove the defective ones, report on cigar production, andoperators.Investigation of the facts in an inspector's report mayresult iii changilig i woman's osition:at'the machine;'it appears, how-ever, that no one has ever`been'tr'ansferred because of errors reportedbye an' inspec'toi-..From the foregoing we find that-the inspectors are not' 's'upervisory'.employees within our usual' definition; and that they may;-therefore,as production workers, properly be included in the previously estab-lished unit represented by the CIO.3 The Company concedes,that theCIO represents the inspectors as well as the other employees in theexisting Unit, and that no election is necessary to determine that fact.There is, therefore, no reason for further investigation of the ques-tion concerning representation by'way'y way of election or otherwise, andwe sha1'1J dismiss the petition herein.-,ci .: ;—ORDER. i,. ,.,Upoilthe basis of the foregoing findings of fact and upon the entire:ri-trecord in the, case, the National Lar.bor' IR.el'ations. Board Hiereb1y ordersthat the,petition for investigation,^ind certification of,reptesentatives.of inspectors of General Cigar Co., Inc., New Brunswick,,New Jerspv,filed by United Cigar Workers Local 105, ,tfliliatedv ith Food, Tobitcco,hereby is,.dismissed. .'''MR.' iGE'RAiivabove Decision'and`Order.,3Matte of Decatur_ Iron and,Steel Company (Shipbuilding Division)59 N T, fR R 1070 ,Matter of Sangamon Electric Company,59 N L. It. B. 364;Matter of The Blakeslee ForgingCo.,59 N. L. R. B.17; Matter of Scott & Williams,Incorporated,58 N. L R. B. 249.(